Exhibit 10.53

FIRST AMENDMENT

TO THE AMENDED AND RESTATED

ALLIANCE RESOURCE MANAGEMENT GP, LLC

DEFERRED COMPENSATION PLAN FOR DIRECTORS

WHEREAS, Section 5.4 of the Alliance Resource Management GP, LLC Amended and
Restated Deferred Compensation Plan for Directors (the “Plan”) provides that it
may be amended by the Board of Directors (the “Board”) of Alliance Resource
Management GP, LLC (the “Company”); and

WHEREAS, the Board desires to amend the Plan;

NOW, THEREFORE, effective as of January 1, 2008 the Plan is hereby amended as
follows:

1. Section 1 is amended by adding thereto a new Section 1.6A, Designated Payment
Date, to read as follows:

“Designated Payment Date” means, with respect to Compensation deferred with
respect to any Plan Year beginning after December 31, 2007, the date specified
in the Director’s deferral election for such Plan Year on which his or her
Account established with respect to the deferrals for such Plan Year are to be
paid (separate Accounts or subaccounts shall be maintained for deferrals for
Plan Years that are to be paid on different Designated Payment Dates). If the
Director does not specify a Designated Payment Date in his or her deferral
election for a Plan Year beginning after 2007, the Designated Payment Date for
such deferrals shall be the Director’s date of Termination.

2. Section 4.4 is amended to read as follows:

Upon the earlier of a Participant’s Termination or Designated Payment Date, the
Company shall pay to such Participant (or to his or her Beneficiary in the case
of the Participant’s death) (a) that number of Common Units equal to the number
of whole Phantom Units then credited to the Account plus cash equal to any
fractional Phantom Unit, (b) an amount of cash equal to the Fair Market Value of
the Phantom Units then credited to his or her Account, or (c) any combination
thereof as determined by the Committee in its discretion. Payment of Accounts
shall be made as soon as reasonably practical, and not later than 30 days,
following the Participant’s Termination or Designated Payment Date, whichever is
applicable.

EXECUTED this 24th of January 2007, effective for all purposes as of January 1,
2008.

ALLIANCE RESOURCE MANAGEMENT GP, LLC By:  

/s/ Thomas L. Pearson

Name:   Thomas L. Pearson Title:   Senior Vice President